Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        19-MAY-2022
                                                        09:39 AM
                                                        Dkt. 59 ODDP



                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  LINDA MOLINA, Petitioner/Defendant/Counterclaimant-Appellant,

                                vs.

     CAROL GINOZA, President of Zen Properties, Incorporated,
   Appointed Property Manager of The Estate of Sheila Spencer
 Provost, a.k.a. Sheila Spencer, a.k.a. Shayla Spencer Provost,
 Deceased, Respondent/Plaintiff/Counterclaim Defendant-Appellee.


                       ORIGINAL PROCEEDING
     (CASE. NO. 1DRC-XX-XXXXXXX; APPEAL NO. CAAP-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Linda Molina’s

petition for writ of mandamus, filed on May 1, 2022, the

documents attached and submitted in support, and the record,

petitioner has not demonstrated a clear and indisputable right to

relief because petitioner has failed to show a flagrant and

manifest abuse of discretion or a lack of alternative means to

seek relief.   An extraordinary writ is thus not warranted.      See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(explaining that a writ of mandamus is an extraordinary remedy
that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action; such a writ is meant to restrain a judge who has exceeded

the judge’s jurisdiction, has committed a flagrant and manifest

abuse of discretion, or has refused to act on a subject properly

before the court under circumstances in which the judge has a

legal duty to act).   Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          DATED: Honolulu, Hawai#i, May 19, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2